Citation Nr: 1130049	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-33 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Board previously remanded this appeal in January 2011 such that the RO could consider additional evidence submitted by the Veteran, per his request.  Such action was completed by the RO, however, as discussed below, further evidentiary development is now necessary in light of evidence received since the January 2011 Board remand.  The appeal is therefore REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Following the Board's January 2011 remand, the RO associated additional VA treatment records with the claims file, including records showing that the Veteran was evaluated in November 2010 for complaints of pain radiating through his upper extremities with occasional numbness in the right arm.  Such records also reflect that the Veteran was eventually diagnosed with cervical stenosis with radiculopathy of the right upper extremity and underwent radiofrequency ablation therapy in November 2010.  While the Veteran reported a decrease in his pain symptoms following the procedure, a January 2011 pain clinic note indicates that he still reports occasional electrical pains with extended use of the bilateral upper extremities.  

The Veteran was last examined by the VA in December 2009 and there was no mention of any radicular symptoms at such examination.  Since pertinent VA rating criteria provide that neurological symptoms must be considered in evaluating disabilities of the spine, see 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2010), the Board finds that another VA examination is necessary to properly investigate the nature and severity of any current neurological symptoms associated with his cervical spine disability for rating purposes.  See 38 C.F.R. § 4.2 (2010); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); VAOPGCPREC 11-95 (1995).  

While this appeal is on remand, the Veteran is free to submit any additional evidence in support of his appeal, including information regarding treatment for his cervical spine disability.  The RO should also take care to associate any updated VA treatment records with the Veteran's file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit information regarding any treatment received for his service-connected cervical spine disability since March 2011.  After securing any necessary release, obtain any identified outstanding records.  

2.  Obtain any VA treatment records from the Gainesville VA Medical Center (VAMC) for the period from March 2011 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  If any VA or non-VA treatment records are unable to be located and/or obtained following reasonable efforts, the RO should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

4.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for VA spine and neurological examinations.  A copy of the claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information and opinions requested below, a complete rationale must be provided.

	(a) The examiner should describe any signs and symptoms associated with the Veteran's service-connected degenerative disc disease of the cervical spine.  Such description should include whether there is any evidence of favorable or unfavorable ankylosis of the spine.  The examiner should also determine the range of motion of the Veteran's cervical spine, in degrees, providing the degree at which pain is noted in each plane of motion.  It should also be determined whether any weakened movement, excess fatigability, incoordination, flare ups, or repeated use results in further limitation of motion, and if so, the degree of additional range of motion loss or favorable or unfavorable ankylosis.  

	(b) It should also be noted whether the Veteran's degenerative disc disease of the cervical spine is characterized by intervertebral disc syndrome and/or whether he experiences incapacitating episodes, defined as physician-prescribed bed rest, as a result of his service-connected neck disability.  If so, the examiner should note the frequency and total duration of such episodes over the course of the past 12 months.  

	(c) The examiner should also identify any neurological impairment(s) associated with the Veteran's neck disability, including any impairment manifested by radiating and/or electrical pain or numbness in the upper extremities.  The examiner should describe any symptoms and functional limitations associated with such impairment(s), including identification of any nerve(s) involved.  

	(d) Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's neck disability.  

5.  Thereafter, the RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate this appeal.  If the claim remains denied, the Veteran and his representative, if any, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



